UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC., )
a Florida corporation,

)
Plaintiff,

Vv. Case No. 3:17-cv-1054-J-32JRK
DINA KLEMPF SROCHI, as Trustee

of the LAURA JEAN KLEMPF )

REVOCABLE TRUST, a Florida trust,

Defendant.
DINA KLEMPF SROCHI, as Trustee )

of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust, —_)

Counterclaim Plaintiff, )

v. )

FOODONICS INTERNATIONAL, INC., )
a Florida corporation, and KEVIN

 

JACQUES KLEMPF, )
Counterclaim Defendants. )
NOTICE OF FILING

Plaintiff, Dina Klempf Srochi, as Trustee of the Laura Jean Klempf Revocable
Trust (the “Trust”), gives notice of filing the attached Supplemental Declaration of Dina
Klempf Srochi in Support of the Trust’s Response to Foodonics’ Motion to Compel

Privileged Documents (the “Supplemental Declaration”) (Doc No. 226). This
Supplemental Declaration was proffered by the Trust for inclusion in the record at the

hearing held before the Special Master on February 18, 2020.

SMITH HULSEY & BUSEY

By:___/s/ James H. Post
James H. Post
Michael E. Demont
R. Christopher Dix

Florida Bar Number 175460
Florida Bar Number 364088
Florida Bar Number 036988

One Independent Drive, Suite 3300
Jacksonville, Florida 32202

(904) 359-7700

(904) 359-7708 (facsimile)
jpost(@smithhulsey.com

mdemont/@)smithhulsey.com

cdix@smithhulsey.com

Attorneys for Dina Klempf Srochi, as
Trustee of the Laura Jean Klempf
Revocable Trust

 
Certificate of Service
I certify that on this 18th day of February, 2020, I electronically filed the
foregoing with the Clerk of Court through the Court’s CM/ECF electronic notification
system, which will send a Notice of Electronic Filing to all CM/ECF participants in this
case. I further certify that I mailed the forgoing document and the notice of electronic

filing by first-class mail to the following non-CM/ECF participants: none.

/s/ James H. Post
Attorney

1061417
